Title: To James Madison from Valentin de Foronda, 19 June 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philadelphia 19 de Junio de 1808.

Me es muy sensible mortificar la atencíon de V.S. con cosas desagradables; pero la culpa está en los Sheriffs, que no habiendo estudiado el Derecho de Gentes dán lugar por su ignorancia, à disgustos y atropellamientos respecto à las personas de las Naciones Etrangeras, que gozan de las immunidades que les conceden los Codigos de todas las Nacíones polízíadas.
Ahora mismo el Sõr. Dn. Martin Folch, Agregado à la Legacion de España, acaba de experimentar todos los desagrados inerentes à un ultrage del Posadero William Renshaw, que le ha detenido unos Caballos, sin que haya bastado para devolverlos, que un Abogado le haya hecho ver que no podía guardarlos, y que serìa responsable de todas las resultas de un agravio tan grande; en su consequencia, ha pedido el Sõr Folch, la proteccion de la Justicia y ha logrado una orden para que dicho Posadero William Renshaw, le entregue su propriedad.  Mas el Aguacil (Sheriff) encargado de su cumplimiento, ha respondido que no pondrá en execucion la orden à menos, de que le dé el Sõr Folch una Fianza.  De donde resulta, que los que estan baxo el abrigo y proteccion del derecho de Gentes, necesitan para hacerse con lo que otro les detiene injustamente, y contra su voluntad, dár fianza, como qualquiera otro sujeto para adquirir su propriedad.
A mi me parece, que no se puede atacar la de un sujeto privilegiado, y que un Juez à quien se le dá parte de semejante atendado, debe mandar se devuelva, reservando sus derechos al que la ha detenido; sin exigir fianza del privilegiado; pues no se trata de pretender de otro el cumplimiento de un contrato ò de una deuda, sino de que se le detienen unos efectos que no hay duda pertenecen al privilegiado.  Asi me persuado à que en estos casos, debian los Sheriffs dár toda la proteccíon debida à los que estan bajo la Exida de los derechos de Gentes; y no dudo de que este Gobierno expedirá las ordenes correspondientes à su Atorney General para perseguir al Posadero William Renshaw y que tomará las providencias que juzgue aproposíto con el Sheriff, que no ha puesto en execucíon la orden de la justicia, por que no se le daba una fianza.  Dios gué á V.S. ms. as.  B. L. M. de VS su mas atento servidor

Valentin de Foronda

